I have the honour of speaking on behalf of the European
Community and its member States.
Allow me, first of all, Mr. President, to pay a tribute to
your predecessor, Mr. Stoyan Ganev, who conducted the
General Assembly’s proceedings during its forty-seventh
session.
The Assembly has unanimously decided to entrust to
you, Sir, the conduct of this the forty-eighth session. We
welcome that decision as we are familiar with your personal
qualities and your professional experience. We also see this
as a well-earned tribute to your country, the Republic of
Guyana, and to the contribution made by the Caribbean
region to the activities of our Organization. The European
Community and its member States, which continue to enjoy
fruitful relations with the countries of the Caribbean, within
10 General Assembly - Forty-eighth session
the dynamic framework of the Lomé Convention, assure you
of their fullest cooperation.
We welcome also the admission to our Organization of
the Czech Republic, the Slovak Republic, Eritrea, the
Principality of Monaco, the Former Yugoslav Republic of
Macedonia and the Principality of Andorra.
In his address to the Assembly last year, my British
colleague, Mr. Douglas Hurd, made the point that, after a
brief interlude of optimism, the world had entered a period
of instability and of challenges to law and order. This trend
has increased over the past 12 months. We now have to
cope with new crisis situations, while - speaking only about
Europe - a just and lasting solution to such a long-standing
problem as that of Cyprus has yet to be found, despite the
continued efforts of our Organization.
Long restrained by the so-called balance of terror, latent
antagonisms have resurfaced in the Balkans, the Caucasus
and Central Asia. The collapse of the old institutional
frameworks has led to the emergence of forms of rapidly
competing nationalisms. The personal ambitions of certain
rulers and the propaganda machines they control have
plunged clans or whole peoples into conflicts marked by the
blind use of violence. In that process, the basic rights of the
individual and the elementary rules of international
humanitarian law have been constantly flouted.
In other countries, the economic and social crisis has
continued to provide fertile ground for religious
fundamentalism, enabling it to increase the number both of
its followers and of its victims. Elsewhere, the existence of
a large immigrant population has served as a pretext for
reactions of racial intolerance, which have even led to
deliberate criminal acts. All these forms of fanaticism
designate human beings as the enemy to be destroyed. They
must be fought not only through political declarations and
laws but also through a more sincere and committed
engagement in favour of the human values which should
unite us all across continents and cultures.
The proliferation of these situations has gone hand in
hand with a growing desire to possess weapons of mass
destruction. In this connection, we are concerned by the
actions of Member States of our Organization which have
ample resources, bear regional responsibilities and claim to
be lovers of peace. The proliferation of these weapons
represents a grave threat to both global and regional security
and stability. It is of the utmost importance that the Non-
Proliferation Treaty should be unconditionally extended in
1995 for an indefinite period.
Economic underdevelopment and the unacceptable
living conditions of hundreds of millions of inhabitants of
the planet constitute another major concern for the European
Community and its member States.
The outcome of three decades of development
cooperation cannot be regarded as positive. This means that
all of us, countries of the South and of the North, must take
serious stock of the situation. We know that it is pointless
to speak of peace in the world if we do not at the same time
work towards global economic and social development. The
forthcoming world conferences in Cairo, Copenhagen and
Beijing will be important landmarks in this process.
Our concerns have not blinded us to the important
efforts undertaken in all regions of the world towards
democratization and economic recovery.
The Republics which made up the former Soviet Union
have pursued the immense task of creating a political,
economic and social framework designed to strengthen their
sense of identity as individual nations. We must help these
countries find ways of achieving deep-rooted national
reconciliation while fully respecting each other’s territorial
integrity. The European Community and its member States
will continue to support them substantially through technical
assistance and partnership agreements. They will also
maintain their trade with the countries of Central and Eastern
Europe, in particular through new or strengthened association
agreements.
The European Community and its member States
support President Yeltsin in his efforts to promote economic
and political reform as well as to strengthen democracy in
his country.
It is in Africa that the gap between objectives and
realities remains most discouraging. Two hundred million
people across that continent live in abject poverty. However,
in spite of armed conflicts and acute economic problems,
there are undeniable signs of the dawn of a new political era.
It is of course up to the African people to determine the
pace and practical form of their democratic development.
Some dictators, however, are still clinging to the power they
have long exercised for their own exclusive benefit. Their
armies, for whose services they somehow manage to pay, are
like a weapon permanently aimed at their own people.
Despite appearances, they are now no more than an
anachronistic element of underdevelopment.
South Africa is approaching the historic moment when
the democratic majority of its people will accede to power.
Forty-eighth session - 28 September l993 11
The path leading to this has, alas, been littered with further
massacres and attacks. The European Community and its
member States reiterate their support for the negotiating
process pursued by President Frederik De Klerk and Mr.
Nelson Mandela and appeal to the international community
to assist South Africa in this crucial phase by helping to
organize elections and to rebuild and develop the country.
In Asia, the positive trend of the past few years has
been maintained. On the economic front, the Asian
countries of the Pacific Rim, particularly China, are
characterized by remarkable dynamism. The European
Community and its member States hope that this progress
will swiftly bear positive results for the living and working
conditions of their populations.
Latin America is a continent at peace, continuing its
economic recovery in accordance with the objectives of
democratically elected Governments. In several of these
countries, rapid population growth, social imbalances and
drug-trafficking are, however, still a considerable handicap
in the march towards progress.
More attention has been paid by the authorities to the
indigenous peoples, but certain tragic events have occurred
to remind us of the precarious conditions in which those
peoples live.
The European Community and its member States
welcome the substantially improved prospects for peace and
stability in the Middle East. They hope that following the
recent Israeli-Palestinian agreements new decisive steps will
be taken by Israel and the Arab countries directly concerned
in the Middle East peace process. The recent
Israeli-Jordanian declaration of principles is a positive move
in this direction. We call upon this Assembly to take
account of these major developments when considering the
situation in the Middle East.
The European Community and its member States, in
keeping with their long-standing position, stand ready to
assume, in close coordination with the competent
international institutions, an important part in the general
coordination of the assistance offered by the international
community to the Palestinian people in the occupied
territories. In this connection donor countries will, above all,
have to be guided by criteria of efficiency and speed.
During this difficult period the United Nations has not
been merely a passive onlooker.
The World Conference on Human Rights made it
possible to adopt a Final Declaration which reaffirms and
enriches the universal consensus on the essential respect due
in all circumstances to the human person. The Vienna
Programme of Action provides for a large number of
measures to ensure greater respect for, and promotion of,
such rights throughout the world. The European Community
and its member States will endeavour, from the present
session, to achieve application of these measures, in
particular as regards increased resources for the Centre for
Human Rights and the appointment of a United Nations high
commissioner for human rights.
Active preparations have continued for other world
conferences, on population, social development and the
promotion of women. The follow-up to Rio was ensured by
the first meeting of the Commission on Sustainable
Development, which, from the outset, established a relation
of partnership, which we consider to be highly promising.
The "Agenda for Peace" has been discussed in various
bodies. The warm welcome it has received has been
followed by various practical measures of implementation.
We would, however, like our Assembly to show more
willingness to abandon its reservations regarding certain
types of preventive action which have already been adopted
in practice by the Security Council and the
Secretary-General.
The Organization itself has embarked on and made
progress with a series of restructuring measures. The most
complex is probably the restructuring of the Security
Council, but it is encouraging that this topic is now the
subject of open dialogue.
Pending a reform which would not compromise its
efficiency, the Council has kept up the pace of its activities.
It has given a larger place in practice to the concepts of
preventive diplomacy and cooperation with regional
organizations. The Secretary-General has resolutely backed
this trend both through his numerous visits on the ground or
those of his personal representatives and through the
adjustments he has made within the Secretariat. These have
focused particularly on strengthening the departments
responsible for managing peace-keeping operations. The
indispensable extension of these services has not yet been
completed and will require further assistance from the
Member States. Indeed, there has been an overwhelming
increase in the United Nations operations in this area over
the last few years. They have not simply multiplied: their
objectives have also diversified. In several cases, the
traditional task of peace-keeping has had to be supplemented
12 General Assembly - Forty-eighth session
or, initially, replaced by the much more delicate task of
restoring peace.
The Organization has, in the eyes of some, met with
failure in the very difficult situations with which it has had
to cope in the former Yugoslavia and Somalia. The
duplicity of some warlords constitutes a permanent threat of
destabilization.
But, in no circumstances has the international
community chosen to combine humanitarian-aid missions
with peace-restoring missions. The use of force has been
seen only as a last resort in order to come to the help of
people held hostage by self-proclaimed leaders. Our
Organization has consequently been constrained to use,
under certain circumstances, means corresponding to the
provocations it has had to face. We must, however, draw
lessons from the experience acquired through these various
operations.
The breadth and complexity of humanitarian crises
throughout the world also require greater coordination of
humanitarian assistance both during strategic planning of
operations and during their implementation on the ground.
The spirit of perseverance, in compliance with the
Charter and human rights, is more necessary than ever. It
enabled Cambodia to implement the Paris Agreements in
conditions which proved to be very difficult - as indeed they
had promised to be. This represents a great victory for the
Cambodian people as well as a remarkable success for the
United Nations, and was achieved through unprecedented
effort: by numerous Governments, by thousands of officials
and volunteers, and also by large numbers of soldiers,
dozens of whom sacrificed their lives. The European
Community and its member States pay tribute to the "Blue
Helmets" who, frequently killed in cold blood, have been
victims of their duty throughout the world. Their safety, as
well as that of all United Nations staff, must be improved
and the pursuit of their aggressors must be organized more
effectively.
The European Community and its member States are
also convinced of the need to react to the consequences of
the presence of mines resulting from armed conflicts. These
devices claim numerous victims every year amongst the
civilian population and jeopardize the rehabilitation of vast
areas of territory ravaged by war. We ask this Assembly to
consider the draft resolution which we have submitted on
this subject with a view to a more systematic and effective
organization of assistance in mine-clearing. We also
welcome the French initiative of asking the United Nations
Secretary-General to convene a conference to review the
1981 Convention on Prohibitions or Restrictions on the Use
of Certain Conventional Weapons Which May Be Deemed
to Be Excessively Injurious or to Have Indiscriminate
Effects.
Thus, the overall picture of activities by the United
Nations and its Members during the last 12 months is far
from disappointing, and I could have listed many other
positive developments. However, when we consider the
difficulties facing us, it is hard to claim categorically that,
whatever happens, the United Nations will be able to meet
the challenges of the future effectively.
The Secretariat’s capacities are being used to the full;
they are no longer sufficient to deal with Member States’
wishes in every case. The Organization’s coffers are empty
or virtually so. The development of new activities is
hampered more and more often by disagreements about the
allocation of costs. Most of the major contributors, who are
seriously affected in their own countries by an unfavourable
economic situation, regard strict budgetary restraint as more
important than ever. The cost of peace-keeping operations
alone will be $3.6 billion for 1993.
In addition to the immediate cash-flow problems, there
is an increasing structural deficit in the balance between the
ability to take multilateral action and ever-increasing requests
for intervention. What can we do to ensure that the United
Nations does not fall victim to its own success? We feel
that finding a solution entails three areas of action.
First, of course, all Member States must pay their
contributions fully and in a timely manner. That is a
fundamental obligation with which the European Community
and its member States never fail to comply. The effort this
requires is neither more nor less than that demanded of other
contributors, be they "big" or "small", for each Member
State is required to make a contribution in line with its
ability to pay. Failure to pay represents a serious breach of
the commitments entered into, and it is all the more
regrettable that certain defaulting countries at the same time
lay claim to a privileged role in the Organization’s debates
and decisions.
Secondly, the various reforms undertaken in order to
improve the operational efficiency of the Organization have
to be pursued with a maximum of determination. We have
in mind in particular the management of the Secretariat, the
control of its expenditures and the forthcoming restructuring
in the economic and social sector. It is unacceptable that the
objectives set could not be met owing to interminable
Forty-eighth session - 28 September l993 13
negotiations or power struggles between senior
administrators.
Thirdly, although the United Nations remains an
intergovernmental body, it is called upon more and more
frequently to fulfil a central government task, with
responsibility for solving each and every problem that may
arise.
In order to cope with this growing tide of demands, the
Secretary-General in his "Agenda for Peace" has quite
rightly stressed the need for cooperation with regional
organizations and arrangements.
But are they ready? Do they exist everywhere? Does
the strengthening of cooperation between the United Nations
and regional organizations offer real prospects if the latter do
not become effective centres of decision and action? We
feel that, without the capacity for swift and ongoing
intervention on a regional scale, preventive diplomacy by our
Organization is a resource which is undoubtedly
indispensable but of limited scope. It will indeed facilitate
successes here and there, but will be insufficient to come to
grips with the most deep-rooted and most threatening
antagonisms. If nothing changes, the danger of entire
countries imploding is real. The situation will channel
multilateral resources more and more into makeshift rescue
and rehabilitation operations, to the detriment of collective
sustainable development objectives.
In this connection the positive effects of an area of
stability such as the European Community no longer need to
be demonstrated. The European Community was inspired at
the start by a profound desire for peacemaking and
reconstruction. The same needs and aspirations are to be
found elsewhere in the world but have not been matched by
a comparable response.
We believe that there is no alternative to the
establishment of such areas in every continent. The resolute
pursuit of regional economic integration is a decisive and
indispensable step in that direction. The benefits of
economies of scale and the free movement of persons and
goods then contribute as much to consolidating peace as to
sharing prosperity. By uniting to form centres of stability
and progress, the participating countries gradually free
themselves of the mounting problems and crises which, at
this time of tremendous change, tend to be more than they
can cope with on their own.
In addition to these areas of stability, it is also
necessary to create or strengthen broader regional
mechanisms, making it possible for a number of subregions
to develop principles of peaceful and prosperous coexistence.
Here, the Conference on Security and Cooperation in Europe
can serve, if not as a universal model, at least as a source of
inspiration. Even if its ability to intervene directly is
limited, it constitutes an indispensable platform for dialogue.
When internal or bilateral crises occur, it encourages the
neighbouring countries to show moderation and thus
contributes to limiting the conflict. As respect for common
rules grows, more concrete collective actions can be
envisaged.
These are the essential tools for achieving the threefold
objective which the Secretary-General recommends in his
latest report on the activities of the Organization: peace,
development and democracy.
Already 32 years ago, a young Egyptian jurist declared
at the Academy of International Law:
"To encourage assemblies of States in a world that
is becoming more and more Balkanized, to play
the role of bringing peoples together and to offer
massive and constant aid to underdeveloped
countries: these should be the primary objectives
of the international organization." (Recueil des
cours, Académie de Droit International, La Haye,
1960, II, pp. 69-70)
This jurist is today at the head of our Organization.
To be sure, in all continents regional bodies have
already embarked on this course of action: in the past year
they have contributed, in cooperation with the United
Nations, to crucial mediation and peace-keeping ventures -
but always after the conflict had flared up. Areas of genuine
stability and more reliable regional mechanisms would make
it possible to forestall major crises by reducing their causes.
Regional integration indeed can only help contain the
collective frustrations and anxieties that fuel nationalist
movements. It also provides a formidable incentive for
economic growth and therefore a strategic element in
combating poverty. Finally, regional economic integration,
as it is progressively being built, simply eliminates the
option of war from the thinking of the Governments and
peoples involved.
The disintegration of the former Yugoslavia and its
tragic consequences make it all too clear that the comments
we have just made relate to a course of action that will
prove long and demanding rather than a miracle cure.
14 General Assembly - Forty-eighth session
Neither the European Community nor the Conference on
Security and Cooperation in Europe has been able to prevent
the outbreak of the conflict and the subsequent series of
disasters. Like the United Nations and the United States of
America, the European Community and its member States
have consequently been accused of lacking strategy and of
indifference. For the European Community and its
members, one of the lessons to be learned from this
catastrophe is that the deepening of its own internal relations
- more Europe rather than less Europe - would strengthen
the role it must play as an instrument for promoting stability
and peace in Europe and neighbouring areas.
No one can dispute, however, the fact that the European
Community and its member States have endeavoured to
mediate from the earliest days of the conflict. It was the
members of the European Community who, going against
the current, managed to persuade the whole Security Council
to react to the worsening situation. Without compromising
their positions of principle, and despite numerous
disappointments, the member States of the Community have
at no point wearied of their thankless task.
The efforts deployed at the London and Geneva
Conferences bear witness to this. As you are aware, the
European Community and its member States have played a
fundamental role on the ground, particularly through the
activities of their monitors, in the implementation of
sanctions and through their contribution to the United
Nations Protection Force and to measures to help the victims
of the civil war.
The European Community and its member States also
reiterate their readiness to participate in the implementation
of a peace plan accepted by all the parties.
The Treaty of Maastricht on the European Union should
provide us with the means of strengthening the Union’s
ability to act in the world, in particular by implementing the
common foreign and security policy. Once it has entered
into force - which should happen in the next few days - that
Treaty will enable the European Union to play an enhanced
role in all areas of international policy and security and will
establish close working relations between the European
Union and the Western European Union. Moreover, the
imminent enlargement of the European Union to include new
members will simply increase its ability to exercise a
stabilizing influence over adjacent countries.
The enlargement of the European Union and its
readiness to conclude association and cooperation agreements
of ever wider scope with virtually all regions and countries
of the globe are proof of our sincere desire to forge ahead
with the building of Europe while at the same time opening
Europe to the world. This is the kind of Europe that is
proving increasingly able to serve the objectives of the
Charter. It provides encouragement to other countries and
regions to unite, to join together, as Europe has done, in the
common task of achieving greater peace in tomorrow’s
world.
